DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In response to communications filed on 14 January 2020, claims 1-20 are presently pending in the application, of which, claims 1 and 10 are presented in independent form. The Examiner acknowledges that no claims were amended, cancelled, or newly.

Drawings
The drawings, filed 02 December 2019, have been reviewed and accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more.
Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: 
intercepting a command to store data in a primary bucket in a first cloud; 
invoking a function based on the command; and 
performing the function by writing the data to the primary bucket and by writing the data to a secondary bucket in a second cloud.
These limitations recite certain methods of types of mathematical concepts, such as mathematical relationships, mathematical formulas or equations, or mathematical calculations (see: 2019 PEG, p. 52). This is because the limitations above recite a series of steps by which a payment for an item is received. 
This represents a mathematical calculation and falls under certain methods of mathematical concepts. Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of mathematical concepts” grouping of abstract ideas (see again: 2019 PEG, p. 52).
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including hardware processing circuitry.
Although reciting these additional elements, taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional (see: MPEP 2106.05(d)(lI)), including at least:
•    receiving or transmitting data over a network, and/or
•    storing and retrieving information in memory
•    performing repetitive calculations
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting.
Dependent claims 2-10 also do not integrate the abstract idea into a practical application. Notably, claims 2-10 recite more complexities descriptive of the abstract idea itself. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. Further, claims 2-10 rely upon at least similar additional elements (e.g. third service system) that are specified at a high level of generality. Considered both individually and as a whole, claims 2-10 do not integrate  recited exception into a practical application for at least similar reasons as discussed above.
Considered individually or as a whole, claims 2-10 also fail to result in “significantly more” than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (see discussion above).
Even when viewed as an ordered combination (as a whole), the additional elements of the dependent claims do not add anything further than when they are considered individually.
In view of the above, claims 2-10 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting.

Claims 11-20 appear to include similar subject matter as in claims 1-10 as discussed above. More specifically, independent claim 11 additionally recites at one or more processors; one or more memories and one or more data-storage devices are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. All the comments made with respect to the rejection of claims 1-10 equally apply and therefore stand rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable by Margaglia, Fabio, et al (U.S. 2020/0174671, filed 29 April 2019, with earliest effective filing date of 25 April 2018, and known hereinafter as Margaglia).

As per claim 1, Margaglia teaches a method for replicating objects in a cloud-based environment, the method comprising: 
intercepting a command to store data in a primary bucket in a first cloud (e.g. Margaglia, see paragraphs [0131-0132], which discloses cloud computing instances disclosing a first cloud and a second cloud, where a first EBS volume is coupled to a first cloud and a second EBS volume is coupled to a second cloud, in which commands may be sent and received by the user. See further ; 
invoking a function based on the command (e.g. Margaglia, see paragraphs [0216-0217], which discloses command lines are executed by the user allowing access to the buckets and objects through bucket views.); and 
performing the function by writing the data to the primary bucket and by writing the data to a secondary bucket in a second cloud (e.g. Margaglia, see paragraphs [0213-0217], which discloses buckets are readable and writeable, where every object PUT in a particular bucket view is written to a local bucket (primary bucket) and asynchronously replicated to a remote bucket (secondary bucket).).

As per claim 11, Margaglia teaches a non-transitory storage medium having stored therein instructions that are executable by one or more hardware processors to perform operations for performing a data protection operation, the operations comprising:
intercepting a command to store data in a primary bucket in a first cloud (e.g. Margaglia, see paragraphs [0131-0132], which discloses cloud computing instances disclosing a first cloud and a second cloud, where a first EBS volume is coupled to a first cloud and a second EBS volume is coupled to a second cloud, in which commands may be sent and received by the user. See further paragraphs [0205-0210] and Figure 4, which discloses commands are executed in which data objects are stored in local and remote buckets within a cloud computing environment, where data objects are set for replication and based on desired rules.); 
invoking a function based on the command (e.g. Margaglia, see paragraphs [0216-0217], which discloses command lines are executed by the user allowing access to the buckets and objects through bucket views.); and 
performing the function by writing the data to the primary bucket and by writing the data to a secondary bucket in a second cloud (e.g. Margaglia, see paragraphs [0213-0217], which discloses buckets are readable and writeable, where every object PUT in a particular bucket view is written to a local bucket (primary bucket) and asynchronously replicated to a remote bucket (secondary bucket).).

As per claims 2 and 12, Margaglia teaches the method of claim 1 and the non-transitory storage medium of claim 11, respectively, wherein the first cloud and the (e.g. Margaglia, see paragraph [0132], which discloses a first cloud and a second cloud, where each cloud is independent of one another.).

As per claims 3 and 13, Margaglia teaches the method of claim 1 and the non-transitory storage medium of claim 11, respectively, wherein the function is a function as a service (e.g. Margaglia, see paragraphs [0082-0083], which illustrates services as functions, such as deduplication, encryption, etc.).

As per claims 4 and 14, Margaglia teaches the method of claim 1 and the non-transitory storage medium of claim 11, respectively, wherein the function is invoked in response to the command, the method further comprising receiving the command at a gateway provided by the first cloud or by a third party (e.g. Margaglia, see paragraphs [0216-0217], which discloses command lines are executed by the user allowing access to the buckets and objects through bucket views.).

As per claims 5 and 15, Margaglia teaches the method of claim 1 and the non-transitory storage medium of claim 11, respectively, further comprising invoking a transport function on the data before writing the data to the secondary bucket, wherein the transport function optimized the data for transport to the second cloud (e.g. Margaglia, see paragraphs [0082-0083], which discloses data and metadata stored by a set of underlying storage layouts that are optimized for varying workload patterns.).

As per claims 6 and 16, Margaglia teaches the method of claim 5 and the non-transitory storage medium of claim 15, respectively, wherein the transport function includes one or more of compression, de-duplication and/or encryption (e.g. Margaglia, see paragraphs [0082-0083], which discloses the system contemplates the use of deduplication and compression.).

As per claims 7 and 17, Margaglia teaches the method of claim 6 and the non-transitory storage medium of claim 17, respectively, further comprising writing the data to the secondary bucket with a second command issued to a second gateway associated with the second cloud (e.g. Margaglia, see paragraph [0151], which discloses the system is configured to restorage the storage system to a point in time using the retained backups, where, see paragraph [0207], different bucket views are alternatively entry points (e.g. point-in-time) that enables the type of replication views and recovery.).

As per claims 8 and 18, Margaglia teaches the method of claim 7 and the non-transitory storage medium of claim 17, respectively, further comprising invoking the transport function at the second cloud in response to receiving the second command, wherein the transport function at the second cloud unpackages the data from the transport operations performed by the transport function at the first cloud (e.g. Margaglia, see paragraphs [0216-0217], which discloses command lines are executed by the user allowing access to the buckets and objects through bucket views.).

As per claims 9 and 19, Margaglia teaches the method of claim 1 and the non-transitory storage medium of claim 11, respectively, further comprising receiving an access request at a second gateway associated with the second cloud for a point-in-time copy of an object, wherein a time is identified by a user (e.g. Margaglia, see Figues 2F & 2G, which illustrates a plurality of gateway associated with a copy or replication of the data objects.).

Margaglia teaches the method of claim 1 and the non-transitory storage medium of claim 11, respectively, further comprising mapping the access request for the object to the point-in-time copy and returning the point-in-time copy in response to the access request (e.g. Margaglia, see paragraph [0151], which discloses the system is configured to restorage the storage system to a point in time using the retained backups, where, see paragraph [0207], different bucket views are alternatively entry points (e.g. point-in-time) that enables the type of replication views and recovery.).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892 that includes additional prior art of record describing the general state of the art in which the invention is directed to.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN M SYED whose telephone number is (571)272-7191. The examiner can normally be reached M-F 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARHAN M SYED/Primary Examiner, Art Unit 2165                                                                                                                                                                                             February 11, 2022